Title: To Alexander Hamilton from James Bruff, 10 January 1800
From: Bruff, James
To: Hamilton, Alexander


          
            Sir.
            Baltimore January 10. 1800—
          
          Arriving at N. York when you were at Philada. I took the liberty of calling upon you there to report myself, explain the occasion of my delay, submit an account of actual expences and to assure you that if any charge exhibited by me against Major Rivardi was not—in your opinion—fully substantiated at the inquiry, it was occasioned by a desire not to put the public to the expence of taking on witnesses that might be had at Niagara, and the dependance of the few I found there on a commanding officer, who without consulting company officers bestows privileges & emoluments on soldiers who please, and without a court martial, punishes or confines  hard labour, the black hole, guard houses, or fort, such as offend him: But your other public engagements having prevented your attending to such details in Philadelphia; Excuse my intruding them upon you in this long letter.
          And to begin with the charges—My having brought more than first contemplated, was to furnish the Major with motives—and to provoke him to produce charges he had threatend me with—that I might have an opportunity to vindicate my character when he endeavoured most to calumniate it; when facts were but known, and falshood most easily detected.
          The charge of aggrieving me and injuring the service, by interfering with & taking upon himself the internal police of companies & the soldiers under my command, is (I conceive) sufficiently exemplified by his detailing men by name & out of their turn for extra duty; giving passes for soldiers to absent themselves, and permissions to purchase liquor without my knowledge—depriving me of my orderly serjeant—vexatious transfers without authority and against general orders—by hearing and determining controversies between soldiers—and by abridging officers of their civil rights, fixing by an arbitrary mandate the prices they were to give taylors not belonging to the garrison. And I flatter myself, put beyond doubt by the testimony of Serjeant Stambaugh, myself, Mr. Thompson, Lieutenant Vischer, Garrison Orders and Major’s admissions of some facts: Yet many more glaring can be proved—on a further investigation—by late non commissioned officers, who to save expense were not taken on with me—
          The charge of waste—has been most contested by the Major, and some contradictory swearing had about the state of the fort and buildings when he superseded me in the command, but about giving the public provissions to women not entitled to it, and extra pay & rations to the soldiers imployed on ordinary fatigues was not denied by him: Yet if the direct testimony of Artificer White & my own—corroborated by Lieutenant Vischer’s about the barrack rooms is rendered doubtfull by a set of witnesses the Major produced on his deffence; their precise state, when he took command can be ascertained by the testimony of Captain McClellan and Doctr. Coffin, who acted as quarter masters during the time alluded to. And the dismantling them, by the Doctr. & late artificer & fort Serjeant. The opinion of the court about the characters, competency and independency of all the witnesses, might also cast a light on this subject—
          The charge of interrupting the navigation & free intercourse on the river seperating the territories of the United States from those of Great Britain; by firing upon, bringing to and detaining boats passing the fort, or coming into the river after night; can be compleatly proved (with aggravating circumstances) by a Mr. Kingsley, merchant at New Ark Upper Canada and Messrs. Vanscoick & Hubbard of Schnectada—creditable persons and willing to testify; but who were unluckily absent at the time of inquiry—
          If further proof of the other charges is necessary, I can on the event of a court martial produce it: But a coppy of the proceedings of the inquiry & his deffence furnished in time, will enable me better to bring forward & direct testimony to those points that may now be left anywise obscure—or much controverted—
          Remarks in his diffence about the charges & testimony produced against him, are such as are usual and were anticipated; but his caviling at the term citizen—and his ideas of an officer having no civil or other rights but what are defined by the Articles of War; may do well enough for a Genevis Rusian; but his ignorance of those articles, and the little respect he has to any right not founded in power: Admonishes us how improper it is to admit foreigners to commands in our service, before they understand the nature of our Government and the rights and dispositions of its citizens—
          I should have brought another charge, had the circumstances been fully represented to me—with the witnesses—in time. Vizt. Endangering the peace of the United Stated with the Indians, by having several of their best horses shot & killed under pretence of their having trespassed on the cleared ground in front of the fort—and on  a meddow 5 mile distant from it; neither of which have sufficient fence to turn any kind of cattle.
          The present state of the works (next the country) being in better repair than when he took command, respects only the frieze & facing to the flank of the S.W. bastion, and it is to be observed that those repairs are recent, made since I informed him of the charges: But the fort is as much exposed to the works on the opposite shore, which enfilade ours at 1250 yards, and on which there is not a single gun can be brought to bear while our works retain their present form—and to the whole opposite shore (distant from 500 to 1000 yards) there is nothing opposed—a small battry excepted—but a line of Stockade: Nor has any alteration of form or construction (to my knowledge) been contemplated by him: altho’ its exposed situation has been repeatedly pointed out, and the alterations proper for its safety and defence. He indeed acceeded to some alterations pointed out for the large stone house (to prevent surprize) but at the same time proposed to take down two bombproofs intended to afford the garrison a partial shelter on the event of a siege; but his skill as an Engineer—in theory & practice—the works at Baltimore and Norfolk, of his construction & erection, is the best comment—
          The delay on my return was occasioned by a trunk being miss sent, containing such public vouchers, respecting my late & present company as were indispensible to a final settlement; but which had nothing to do with the charges against Rivardi, and were left at Oswego with my summer clothes—but as you recomended me to meet at Niagara any charge the Major might exhibit, and understanding he had taken depositions of two ignorant & vicious soldiers, implicating me in a charge about stoppages &c—and as he had threatned, I thought it possible, he might bring them forward—to be prepar’d was prudent, and the papers in that trunk necessary to rebut his charges; I, therefore, wrote for it, limiting a day after which it would be too late—and probably miss me if sent—this day had passed before the letter arrived, yet by the advice of Captain Thompson—who happen’d there on his return to Niagara—the trunk was forwarded in a schooner, and I arrived in a battau at Oswego 4 days after. Major Rivardi declined to bring the charges, Yet as the papers in the trunk were of too much consequence to abandon, I waited the return of the vessel which contrary winds & storms kept back until the 24 Novr. The season being far advanced & no passage offering I purchased a boat to transport myself and men to Schnectada: three good hands being necessary to work her up the rappids I luckily procured them by inlistment, & have sent them with my serjeant & Artificer from N. York to Norfolk by sea; the passages of the 5 will be thirty dollars; which I have requested the contractor there to pay—
          The necessary traveling expences for self & party from Baltimore to Niagara and back to N. York and this place: amounts to Four Hundred & Eighty seven Dollars Sixty nine cents—as stage hire and transportation make so considerable a part of it; I flatter myself you will not find the account high. When stationary at posts and practicable in traveling, the men drew rations, yet their being without blankets, the season advanced, & snow, ice, wet & bade weather to encounter, with constant fatigue; I thought it just & proper to allow them beds, and at times liquor. To enable me to settle this account—and the Secretary of war to allow it; he informs me I must obtain a certificate from you stating the special service I was imployed on, with the reasons & circumstances. which permit me to solicit—
          My company having been ordered to Norfolk in my absence & before compleated—and no order or information left for me—or coming from any quarter, I am only to presume that recruiting for it here is stopped, and that I am to follow it—this I intend as soon as I can get conveyance for self & bagage by water; land carriage being too high, and the danger of being froze up in harbour stops the bay craft during this month. I wish the compleating my company cou’d be permitted—I am emulous; and from the progress made, sanguine to have a company not inferior to any in service—But suffer me to observe that presuming rank wou’d fix the position of companies, and rotine the corps—in the field, on the frontiers or sea coast; I have not—directly or by friends—solicited a particular station: For altho’ it may be taken for granted, that I am not without a choice; yet I am too much of a soldier to murmur at a Post, rank, rotine or danger may place me at—Nor can I be indifferent when a post, usage gave me a right to expect, is, from any motive, given to another. Excuse my frankness then, when I own that I expected to be placed on the list of the district Major Ford commands; or that the Post of the first consideration wou’d be given to Captn. Blackburn, the second to me, the third to Capt. Morris, &c; but as neither of those principals (appear to me) to have obtained, I am jealous for my character—apprehensive some unfavourable opinion is entertained of my capacity, experience or integrity which disqualifies me to command where rank & the usage of service entitle me. If this is indeed the case, I wish to know it—if in error, reform; but if radical, retire from a profession I am unfit for—or the service of a government whom I have no longer the confidence of—
          The contract for 1800. being lost by the late contractor—who complains that the public are largely in arrears to him, therefore, refuses to pay the rent of mine & my men’s quarters, for the time I procured them—at his request; & in his absence, after waiting a fortnight for him or his agent to do it—The payment of this rent is extreamly inconvenient to me who being just returnd from an expensive command, and having neither received pay nor Subsistance for the last 5 Months—nor see any prospect of geting it for several more: The Pay Mastr. Genl. having placed a Regt. Pay Mastr. here without money, to wait for and collect Muster & Pay Rolls from Niagara, West Point, Harris’s ferry, & Norfolk, before he can make an Abstract; draw on Philada. or go for the money—return and remit to those posts—
          I will thank you for the certificate—and esteem myself flatter’d by any answers to such parts of this tedious letter as you think merit it—
          And have the honor to be With respect Your Obedient Servant
          
            J Bruff
          
          The Honorable Major General Hamilton
        